Citation Nr: 1126243	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-22 358	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for osteochondral defect of the left talus with degenerative arthritis of the left ankle, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, granted an increase to 20 percent for the service-connected osteochondral defect of the left talus with degenerative arthritis of the left ankle, effective January 25, 2005.  The Veteran filed a notice of disagreement in April 2006.  In a November 2006 rating decision, the RO granted a temporary total rating for the disability based on the need for convalescence pursuant to 38 C.F.R. § 4.30, effective July 3, 2006.  The 20 percent rating was continued from October 1, 2006.  

The Board notes that the April 2005 rating decision also granted an increase to 20 percent for the service-connected lumbosacral strain with mechanical low back pain and early degenerative changes at L2-L3 and L3-L4, effective January 25, 2005.  In August 2005, the Veteran filed a notice of disagreement with the determination.  In a December 2005 rating decision, the RO granted a 40 percent rating for the disability, effective January 25, 2005.  The Veteran was also provided with a Statement of the Case in December 2005.  The Veteran's July 2006 substantive appeal was received more than 60 days after the December 2005 Statement of the Case was mailed and more than one year after he was notified of the April 2005 rating decision.  Hence, it was not timely and the issue was not certified to the Board for appellate review.  It will not be addressed herein.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2010).  

In his July 2006 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In June 2011, he was scheduled for a videoconference hearing before a Veterans Law Judge.  However, he subsequently canceled the hearing.  



FINDINGS OF FACT

1.	The Veteran served on active duty from July 1977 to September 1989.

2.	On June 9, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal is dismissed.



		
U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


